IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43858

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 301
                                                )
       Plaintiff-Respondent,                    )   Filed: January 4, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JAY WAYNE NEWBERRY,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Orders denying motions for credit for time served, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       While on probation in a separate Ada County case, Jay Wayne Newberry pled guilty to
felony driving under the influence of alcohol, Idaho Code §§ 18-8004, 18-8005(9), in this Twin
Falls case. The district court imposed a unified sentence of five years, with a minimum period of
confinement of two years, retained jurisdiction, and ordered the Twin Falls sentence to run
consecutively with the Ada County sentence.         Subsequently, Newberry was served with a
warrant and was found in violation of his probation in the Ada County case, resulting in
execution of the underlying sentence in that case. The district court relinquished jurisdiction in
the Twin Falls case.


                                                1
        On November 9, 2015, Newberry filed a motion for credit for time served, requesting
credit for time served from July 20, 2014 (the date he was booked into jail for the instant
offense), through November 24, 2014 (the date judgment was entered); from December 4, 2014,
through January 8, 2015 (the time he spent in the Ada County Jail after the warrant in the Ada
County case was served); and from January 9, 2015 (the date Newberry was transferred to IDOC
custody), through March 6, 2015 (the date the court entered its order relinquishing jurisdiction in
this case).
        On September 14, 2016, the district court entered an order granting Newberry 128 days
of credit for time served prejudgment (July 20, 2014, to November 24, 2014) and 11 days of
credit for time served between the entry of judgment and the date “a bond was set in the Ada
County case” (November 24, 2014, to December 5, 2014), for a total of 139 days of credit for
time served.
        On November 20, 2015, Newberry filed a second motion for credit for time served,
requesting that his credit for time served in this case and the Ada County case “run together,
meaning that any time served in one case should be credited to the other case.” The district court
entered an order denying the motion, concluding:
        The Ada County case is a separate and distinct case from the Twin Falls County
        case. Furthermore, each case runs consecutive to the other. As such, the
        defendant will not be given credit in the Twin Falls County case for any time
        served in the Ada County case. See State v. Vasquez, 142 Idaho 67, 69, 122 P.3d
1167, 1169 (Ct. App. 2005) (the defendant was not entitled to credit on his
        Washington County sentences for time served in Payette County). The defendant
        will be given credit for time served in the Twin Falls County case for pre-trial
        confinement and post-disposition in the amount of 139 day(s). I.C. § 18-309.
Newberry filed a notice of appeal timely from the district court’s orders denying his motions for
additional credit for time served.
        Newberry acknowledges that, because his sentences are consecutive, the court correctly
calculated the credit for time served. Newberry nevertheless asserts that the district court erred
by denying the “motion for credit for the time between service of the Ada County warrant and
the order relinquishing jurisdiction.” Newberry offers no argument in support of his claim and
has failed to show error in the district court’s denial of the motion for an additional 91 days’
credit for time served.




                                                2
       The district court did not err in denying Newberry’s motions for credit for time served.
Therefore, the district court’s orders denying Newberry’s motions for credit for time served are
affirmed.




                                               3